Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimers filed on 09/30/2021 disclaiming the terminal portion of any patent granted on this application have been reviewed and are accepted.  The terminal disclaimers have been recorded.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 4, 6 and 8-10 are allowed. The closest prior art, Yanai et al. (US 2012/0138852 A1), fails to disclose a liquid crystal composition, wherein said liquid crystal composition comprises a compound represented formula I, a compound represented by formula II, one or more compounds represented by formula II, a compound represented by formula IV-7 and a compound represented by formula IV-8 and at least one polymerizable compound, wherein a total mass content of the compound represented by formula I is 15%; a total mass content of the compound represented by formula II is 8%; a total mass content of the compound represented by formula III is 11%; the polymerizable compound above is added in an amount of 0.03%-0.2% on a basis of the total mass% of the liquid crystal; a total mass content of the compound represented by formula IV-7 is 9%; and a total mass content of the compound represented by formula IV-8 is 2% as instantly claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722